TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-16-00827-CV



                        In re The State of Texas, ex rel. Jennifer A. Tharp


      ORIGINAL PROCEEDING FROM THE DISTRICT COURT OF COMAL COUNTY



                                               ORDER


PER CURIAM

                Relator State of Texas, through Jennifer A. Tharp, the Criminal District Attorney of

Comal County, has filed a petition for writ of mandamus and a motion for temporary stay. See Tex.

R. App. P. 52.8, 52.10. We grant the motion for temporary relief and stay all proceedings, pending

further order of this Court. The Court orders the real party in interest to file a response to the petition

for writ of mandamus on or before December 16, 2016. The Court further requests that any response

filed by respondent, the Honorable Dib Waldrip, also be filed on or before December 16, 2016.

                It is ordered December 6, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland